UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     TAMI L. WILLIAMS,                               DOCKET NUMBER
                   Appellant,                        SF-0752-12-0072-I-1

                  v.

     DEPARTMENT OF THE AIR FORCE,                    DATE: August 14, 2014
                 Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL *

           Tami L. Williams, Anchorage, Alaska, pro se.

           Robert B. Stirk, Esquire, Joint Base Andrews, Maryland, for the agency.


                                              BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                          FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed her appeal as untimely filed.       For the reasons set forth below, the



     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2


     appellant’s petition for review is DISMISSED as untimely filed without good
     cause shown. 5 C.F.R. § 1201.114(e), (g).
¶2        The administrative judge’s February 1, 2012 initial decision, dismissing the
     appellant’s removal appeal as untimely filed, stated that it would become final on
     March 7, 2012, unless a petition for review was filed with the Board by that date.
     Initial Appeal File (IAF), Tab 17, Initial Decision (ID) at 1, 5.      The initial
     decision further informed the appellant of how and where to file the petition for
     review. ID at 5-6.
¶3        On May 31, 2014, the appellant electronically filed a document with the
     Board’s Western Regional Office captioned as a request to reopen an appeal
     dismissed without prejudice. Petition for Review (PFR) File, Tab 1. Because
     there was an initial decision issued in the appellant’s removal appeal, the Western
     Regional Office forwarded the pleading to the Clerk of the Board as a petition for
     review. PFR File, Tab 2 at 1. The Clerk of the Board informed the appellant that
     the February 1, 2012 initial decision did not dismiss the appeal without prejudice
     but dismissed the appeal as untimely filed. Id. The Clerk of the Board further
     advised the appellant that her petition for review appeared untimely filed and
     provided her an opportunity to submit the required motion to (1) accept the filing
     as timely, and/or (2) waive the time limit for good cause, id. at 1-2, but the
     appellant has not responded.
¶4        The Board has denied a waiver of its filing deadline if a good reason for the
     delay is not shown, even when the delay is brief and the appellant is pro se. See
     Jacks v. Department of the Air Force, 114 M.S.P.R. 355, ¶ 10 (2010). In this
     case, the appellant’s delay of approximately 26 months was not brief but was
     significant. See Mauldin v. U.S. Postal Service, 115 M.S.P.R. 513, ¶ 13 (2011)
     (finding a 7-month delay in filing an appeal was significant).      Moreover, the
     appellant has not responded to the Clerk’s notice regarding timeliness and did not
     allege facts in her petition for review to otherwise support a finding of good
                                                                                      3


     cause for its untimeliness. PFR File, Tab 1. She alleges, rather, that: (1) she has
     been looking for another position with the Department of Defense but has not
     been selected; (2) some unnamed individuals within the agency have been
     “smearing [her] name”; (3) the agency is advertising her former position at a
     different location; and (4) her removal was improper. Id. at 3. These arguments
     are inapposite to the issue of timeliness. See Smith v. Department of the Army,
     105 M.S.P.R. 433, ¶ 7 (2007). Accordingly, the Board finds no good cause for
     the filing delay and DISMISSES the petition for review as untimely filed.
¶5        This is the final decision of the Merit Systems Protection Board regarding
     the timeliness of the petition for review. The initial decision remains the final
     decision of the Board regarding the dismissal of the underlying appeal as
     untimely filed. 5 C.F.R. § 1201.113(b).


                        NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the
     United States Court of Appeals for the Federal Circuit. You must submit your
     request to the court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

           The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
     27, 2012). If you choose to file, be very careful to file on time. The court has
     held that normally it does not have the authority to waive this statutory deadline
     and that filings that do not comply with the deadline must be dismissed. See
     Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
                                                                                  4


      If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).     You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
      If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.